Title: From Thomas Jefferson to John B. Ogg, 9 December 1824
From: Jefferson, Thomas
To: Ogg, John B.


Sir
Monto
Dec. 9. 24.
We have no steward in the establmt of the Universty not meddling with dieting the students, boarding houses are built and rented to housekeepers who will furnish diet to such as chuse to take it with them. these houses are all rented. your other enquiries as to the price of tuition Etc will be answd by an advtmt in the newspapers the moment our Professors engaged in Engld arrive, who are expected every hour. Accept my respectsTh: J.